Mr. Justice Phillips delivered the opinion of the Court: This record shows no exception by appellant to overruling objections to the admission of evidence, nor to the giving or refusing of instructions. No exception was taken to the overruling of the motion for a new trial. The only exception by appellant is in the following words: “But the court overruled the motion, and rendered a judgment in accordance with the finding of the jury, to the rendition of which judgment the defendant then and there excepted.” This exception was taken on entering judgment after overruling the motion for new trial, and it was held by the Appellate Court that the order overruling a motion for new trial, and the rendition of the judgment on the verdict of a jury, were separate acts, and that court held the only question before it was the sufficiency of the judgment, and that as no defect in that regard was suggested, the judgment was affirmed. From that affirmance this appeal is prosecuted, and it is urged, first, that the order of court denying the motion for a new trial and entering judgment is one order; and second, that .a recital in the judgment order of the court that an exception was duly taken to the denying a motion for new trial, opens the record, so that the error assigned, that the court erred in denying the motion, may be considered. Both propositions so urged must be held adversely to the appellant’s contention. A general exception can not be taken to several rulings as an exception in gross, but each exception must be taken to each ruling as it arises on the trial. (Dickhut v. Durrell, 11 Ill. 72; Johnson v. McCullough, 89 Ind. 270 ; Walker v. Walker, 117 id. 247.) A bill of exceptions must show the entering of a motion for new trial, its being overruled, and an exception to the order overruling the same, before an appellate court can consider any question of the admission or sufficiency of evidence, or error in giving or refusing instructions. The failure of the bill of exceptions to show this can not be obviated by the recitals of the judgment. James v. Dexter et al. 113 Ill. 654; Graham et al. v. People, 115 id. 566; Firemen's Ins. Co. v. Peck, 126 id. 493; Steffy v. People, 130 id. 98. The order overruling a motion for new trial not being excepted to, whatever would be cause for a motion for new trial stands as if not objected to, and the exception taken to the entry of a judgment entered on a verdict would only go to errors theretofore appearing of record to which an exception was taken that might properly arise on that objection and exception. On that record it was not error for the Appellate Court to refuse to consider any question but as to the sufficiency of the judgment. The judgment is affirmed. Judgment affirmed.